               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                         OXFORD DIVISION

 JEFFREY K. DAVIS                                                       PLAINTIFF

 v.                                              CAUSE NO. 3:19MC11-LG-RHW

 UNITED STATES MARSHALS
 SERVICE, ET AL.                                                    DEFENDANTS

              ORDER OVERRULING PLAINTIFF’S OBJECTION
                   TO MAGISTRATE JUDGE’S ORDER

      BEFORE THE COURT is the Plaintiff’s [10] Objection to and Appeal of Order

Denying Motion to Compel Discovery. Plaintiff contends that the Magistrate

Judge’s Order denying discovery from the Department of Justice is clearly

erroneous. Although the Court earlier dismissed Plaintiff’s claims against the

Department of Justice, Plaintiff moved to compel the Department of Justice to

respond to his subpoena seeking information about how and why it found him

unsuitable for the District Supervisor position Walden Security desired to hire him

for. The Magistrate Judge denied the motion to compel, finding that the reasoning

behind the Department of Justice’s unsuitability decision was not relevant to

Plaintiff’s breach of contract claim against Walden Security in the underlying civil

case, Davis v. U.S. Marshals Service, et al., No. 3:16cv300-LG-RHW.

      In his objection, Plaintiff argues that the Magistrate Judge improperly

“insinuated” that Plaintiff was never employed by Walden Security and placed the

burden of proving relevancy on him rather than the Department of Justice.

Plaintiff contends that the discovery sought is relevant to his breach of contract
claim against Walden Security; in the event that the Department of Justice’s

suitability analysis was improperly performed, Walden Security breached its

contract with the Marshals Service when it terminated his employment. Plaintiff

also contends that he should be able to discover any communication between the

Department of Justice and Walden Security regarding the reason Plaintiff was

found unsuitable, because that might bear on Walden’s denial that it was so

informed.

      The Court reviews the orders of the Magistrate Judge on non-dispositive

pretrial matters for clear error. 28 U.S.C. § 636(b)(1)(A); see also Fed. R. Civ. P.

72(a). The clear error standard precludes modifying or setting aside the Magistrate

Judge’s order unless this Court is “left with the definite and firm conviction that a

mistake has been committed.” Jauch v. Nautical Servs., Inc., 470 F.3d 207, 213 (5th

Cir. 2006) (quoting Anderson v. City of Bessemer, 470 U.S. 564, 573 (1985)).

      The Court finds no error in the Magistrate Judge’s order. As the party

seeking to compel discovery, Plaintiff has the burden of demonstrating clearly that

information sought is relevant to the case and would lead to admissible evidence.

See Fed. R. Civ. P. 37(a)(2) and (a)(3)(B); see also Baptist Health v. BancorpSouth

Ins. Servs., Inc., 270 F.R.D. 268, 272 (N.D. Miss. 2010). Reviewing the complaint,

Plaintiff groups all defendants together in his breach of contract claim, but he

clearly alleges Walden Security found him qualified for the District Supervisor

position as required by the contract. (Am. Compl. 14, ECF No. 31.) A reading of the

complaint as a whole indicates that the remaining allegations go to the actions of




                                         -- 2 --
the Department of Justice or the Marshals Service – Plaintiff alleges that the

defendants breached the contract between Walden Security and the Marshals

Service when they failed to “make an appropriate ‘suitability’ determination” (which

is separate from the “qualified” determination), denied him employment on that

basis, and did not give him written notice or an opportunity to object. (See id. at 11,

14-15.)

      This Court agrees with the Magistrate Judge that the Department of

Justice’s reasoning simply does not have anything to do with whether Walden

Security breached its contract with the Marshals’ Service. The Department of

Justice could have been right or wrong to decide that Plaintiff was not suitable to

perform under the contract, but the contract gave Walden Security no right of input

to or oversight of the government’s suitability decision. The remaining question in

this case is whether Walden Security’s subsequent actions constitute breach of

contract. Accordingly, the objections to the Magistrate Judge’s order will be

overruled.

      IT IS THEREFORE ORDERED AND ADJUDGED that Plaintiff’s [10]

Objection to and Appeal of Order Denying Motion to Compel Discovery is

OVERRULED.

      SO ORDERED AND ADJUDGED this the 16th day of July, 2019.


                                                  s/   Louis Guirola, Jr.
                                                       LOUIS GUIROLA, JR.
                                                  UNITED STATES DISTRICT JUDGE




                                        -- 3 --
